{¶ 22} While many bank procedures could perhaps strike me as unconscionable, this one does not. The bank has promised the funds to the borrower — it cannot loan the money out to others. Even Wixom concedes that if the funds were in "escrow" for the three days, there would be no case. I fail to see how that paperwork would really change anything.
 {¶ 23} Regulation Z allows just what happened here, unless state law directs otherwise. The Ohio General Assembly, in its wisdom, has decided not to intervene. That is the end of the case, in my judgment. *Page 773